DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 and 11 recites the limitations: “the bullet being in a lot of at least 10 bullets and packaged, the bullets having a D2 diameter that varies less than 0.010 inches across the lot of at least 10 bullets” and “wherein the package including indicia describing the meplat and its advantage”.  This limitations do not further limit one bullet.  These limitations are more for a method of fabricating multiple bullets, or a package of bullets. If applicant wants such a .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al (US 2018/0094911) [hereinafter Fournier] in view of Emary et al (US 2016/0169645) [hereinafter Emary].
Regarding claim 1-3, Fournier discloses a bullet 10 for use to form a cartridge usable in a firearm (Par. 0001: “This invention is directed to projectiles designed and manufactured for use in metallic cartridges for use in a firearm”) the bullet comprising: a bullet having a nose portion 30, a body portion 50 and a tail portion 60 with the body portion having a diameter of at least 0.2 inches (Par. 0015: talks about using projectiles that are 0.308” which is at least 0.2”) 20 and the nose portion increasing in diameter from the meplat toward the body portion (very clearly seen in Fig. 2), the meplat 204 being substantially flat  a blunt surface, the blunt surface being substantially flat having a deviation from flat defined as less than or equal to 0.02 times the body portion diameter Dl (Fig. 3; Par. 0020: “Tip 20 may have a flat meplat at tip point 204”; Applicant should note that Fournier shows a completely flat embodiement and can be reasonably and broadly construed as zero deviation) at  and extending radially outwardly to and intersecting with an outside diameter surface of the nose portion (Fig. 1a).
	Fournier discloses that dimensions for projectiles are sized for the caliber of rifle designed for the projectile (Par. 0015) but does not expressly disclose what dimensions are used.  
said meplat having a first diameter D2 and the body having a second portion diameter Dl with the ratio of the first diameter to the second diameter being in the range of between about 0.07:1 and about 0.18:1.
It would have been an obvious matter of design choice to use the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art”. This pertains to the dimension limitations of claims 1-3
Absent of any affidavit showing unexpected results, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the dimension, in view of Emary.  Applicant has not disclosed that the claimed dimensions provide an advantage, is used for a particular purpose or solves a stated problem.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 4, Fournier discloses wherein the bullet including a single tip insert 202 that includes the substantially flat meplat (Fig. 1a).
Regarding claim 9, Fournier further discloses wherein the bullet is seated in a case; the case containing propellant and having a primer pocket with a seated primer (Par. 0001 - 0002; and 0018).
Regarding claim 12-13, Fournier discloses using a preferred monolithic projectile (Par. 0022; regarding claim 13) but does not teach a jacketed projectile (regarding claim 12).  
Emary teaches an analogous projectile with a meplat and that it is known to use a jacketed projectile (Fig. 1; Par. 0025). Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Fournier such that the monolithic projectile was jacketed, in view of Emary, because the substitution of one known projectile body for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  Furhtermore, the examiner asserts that jacketed projectiles are known to protect the bore of rifles.  
Regarding claim 14, Fournier further discloses wherein the tail portion of the bullet being a boat tail (Par. 0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641